This case is companion to cause No. 2497, National Life  Accident Insurance Company v. Luz R. Casas, 36 S.W.2d 323, in which an opinion is this day handed down by this court.
The rulings in the companion case apply as well to the present case. The present case, however, presents some additional questions which will be briefly considered.
In the special issues submitted to the jury, the court inquired concerning Soledad Leal instead of the plaintiff Dolores Leal, and proper exception thereto was taken by the *Page 325 
defendant. Soledad Leal, it seems from the evidence, was the daughter of the plaintiff Dolores Leal, and represented the said plaintiff in all of the transactions involved in the suit. In the state of the evidence showing this agency relationship, the inquiry was properly made concerning the daughter, Soledad, but in the state of the plaintiff's pleadings we think such submission was error. There is nothing in the plaintiff's pleadings to disclose the agency relationship, and in the state of the pleadings the error complained of is well taken.
The court properly refused special issue B, requested by the defendant. The issue here involved was otherwise submitted in the court's main charge in proper and better form.
The same observation applies to defendant's requested issue D.
This opinion, and the rulings in the companion case, sufficiently indicate our views upon the questions presented by this appeal
Reversed and remanded.